NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
The amendment after final rejection, filed January 5, 2021, has been entered.  Claims 1-18 and 73-74 are pending in the present application. 

Terminal Disclaimer
The terminal disclaimers filed on January 5, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,527,909 and 10,011,653 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Duane Marks on January 14, 2021.
The application has been amended as follows: 
IN THE CLAIMS
Claim 17 has been canceled.


Conclusion
Claims 1-16, 18 and 73-74 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

A search of the prior art reveals that the anti-tau antibody of the present claims, which comprises the recited CDR sequences of SEQ ID NOs: 69-74, is novel and non-obvious.  The claims as written require a light chain variable region (SEQ ID NO: 75) and a heavy chain variable region (SEQ ID NO: 76) pair of sequences, a full-length light chain (SEQ ID NO: 67) and heavy chain (SEQ ID NO: 68) pair of sequences, or else a full set of six CDR sequences to be present for the anti-Tau antibody.  Similarly, the anti-N3pGlu A antibody of the claims requires a full set of CDR sequences, or else fully described LCVR/HCVR or LC/HC pairs of sequences. The antibodies as claimed are thus useful and can be made in the absence of undue experimentation. The specification provides adequate written description of the claimed anti-Tau and anti-N3pGlu A antibodies.
One of skill in the art using the guidance provided in the present specification could have reasonably practiced the presently claimed therapeutic method for the treatment of a disease characterized by deposition of amyloid-beta (A), such as Alzheimer's disease (AD), by administering a combination of the claimed antibodies that are specific for Tau protein and pyroglutamate-modified A (N3pGlu A) peptide without undue experimentation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150.  The examiner can normally be reached on Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649